
	
		IB
		Union Calendar No. 115
		112th CONGRESS
		1st Session
		H. R. 1670
		[Report No. 112–175, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			May 2, 2011
			Ms. Bordallo
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		
			July 21, 2011
			Reported from the Committee on
			 Natural Resources with
			 an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			July 21, 2011
			The Committee on
			 Armed Services discharged; committed to the Committee of the
			 Whole House on the State of the Union and ordered to be printed
			For text of introduced bill, see copy of bill as
			 introduced on May 2, 2011
		
		
			
		
		A BILL
		To amend the Sikes Act to improve the
		  application of that Act to State-owned facilities used for the national
		  defense.
	
	
		1.Short titleThis Act may be cited as the
			 Sikes Act Amendments Act of
			 2011.
		2.Improved Sikes Act
			 coverage of State-owned facilities used for the national defense
			(a)Improvements to
			 ActThe Sikes Act (16 U.S.C. 670 et seq.) is amended as
			 follows:
				(1)DefinitionsSection
			 100 (16 U.S.C. 670) is amended—
					(A)by redesignating
			 paragraphs (2) and (3) as paragraphs (4) and (5), respectively; and
					(B)by inserting after
			 paragraph (1) the following new paragraphs:
						
							(2)StateThe
				term State means any of the several States, the District of
				Columbia, the Commonwealth of Puerto Rico, Guam, the Commonwealth of the
				Northern Mariana Islands, American Samoa, and the Virgin Islands.
							(3)State-owned national
				guard installationThe term State-owned National Guard
				installation means land owned and operated by a State when such land is
				used for training the National Guard pursuant to chapter 5 of title 32, United
				States Code, with funds provided by the Secretary of Defense or the Secretary
				of a military department, even though such land is not under the jurisdiction
				of the Department of
				Defense.
							.
					(2)Funding of integrated
			 natural resources management plansSection 101 (16 U.S.C. 670a)
			 is amended—
					(A)in subsection
			 (a)(1)(B)—
						(i)by inserting
			 (i) before To facilitate; and
						(ii)by adding at the end the
			 following new clause:
							
								(ii)The Secretary of a
				military department may, subject to the availability of appropriations, develop
				and implement an integrated natural resources management plan for a State-owned
				National Guard installation. Such a plan shall be developed and implemented in
				coordination with the chief executive officer of the State in which the
				State-owned National Guard installation is located. Such a plan is deemed, for
				purposes of any other provision of law, to be for lands or other geographical
				areas owned or controlled by the Department of Defense, or designated for its
				use.
								;
						(B)in subsection (a)(2), by
			 inserting or State-owned National Guard installation after
			 military installation both places it appears;
					(C)in subsection
			 (a)(3)—
						(i)by redesignating
			 subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iii),
			 respectively;
						(ii)by inserting
			 (A) before Consistent;
						(iii)in subparagraph (A), as
			 designated by clause (ii) of this subparagraph, by inserting and
			 State-owned National Guard installations after military
			 installations the first place it appears;
						(iv)in clause (i) of
			 subparagraph (A), as redesignated by clause (i) of this subparagraph, by
			 striking military installations and inserting such
			 installations;
						(v)in clause (ii) of
			 subparagraph (A), as redesignated by clause (i) of this subparagraph, by
			 inserting on such installations after resources;
			 and
						(vi)by adding at the end the
			 following subparagraph:
							
								(B)In the case of a
				State-owned National Guard installation, such program shall be carried out in
				coordination with the chief executive officer of the State in which the
				installation is
				located.
								;
						(D)in subsection (b), by
			 inserting and State-owned National Guard installations after
			 military installations the first place it appears;
					(E)in subparagraphs (G) and
			 (I) of subsection (b)(1), by striking military installation each
			 place it appears and inserting installation; and
					(F)in subsection (b)(3), by
			 inserting , in the case of a military installation, after
			 (3) may.
					(3)Cooperative
			 agreementsSection 103a(a) (16 U.S.C. 670c–1(a)) is
			 amended—
					(A)in paragraph (1), by
			 striking Department of Defense installations and inserting
			 military installations and State-owned National Guard
			 installations; and
					(B)in paragraph (2), by
			 striking Department of Defense installation and inserting
			 military installation or State-owned National Guard
			 installation.
					(b)Section and subsection
			 headingsSuch Act is further amended as follows:
				(1)Section 101 (16 U.S.C.
			 670a) is amended—
					(A)by inserting at the
			 beginning the following:
						
							101.Cooperative plan for
				conservation and
				rehabilitation
							;
					(B)by striking
			 Sec.
			 101.;
					(C)in subsection (c), by
			 inserting Prohibitions on
			 Sale and Lease of Lands Unless Effects Compatible With
			 Plan.— after (c);
					(D)in subsection (d), by
			 inserting Implementation
			 and Enforcement of Integrated Natural Resources Management
			 Plans.— after (d); and
					(E)in subsection (e)—
						(i)by inserting
			 Applicability of Other
			 Laws.— after (e); and
						(ii)by inserting a comma
			 after Code.
						(2)Section 102 (16 U.S.C.
			 670b) is amended—
					(A)by inserting at the
			 beginning the following:
						
							102.Migratory game birds;
				hunting
				permits
							;
					(B)by striking Sec.
			 102. and inserting
			 (a) Integrated Natural
			 Resources Management Plan.—; and
					(C)by striking
			 agency: and all that follows through possession
			 and
			 inserting
						
							agency.(b)Applicability of Other
				LawsPossession
							.
					(3)Section 103a (16 U.S.C.
			 670c–1) is further amended—
					(A)by inserting at the
			 beginning the following:
						
							103A.Cooperative and
				interagency agreements for land management on
				installations
							;
					(B)by striking
			 Sec.
			 103a.;
					(C)in subsection (a), by
			 inserting Authority of
			 Secretary of Military Department.— after
			 (a); and
					(D)in subsection (c), by
			 inserting Availability of
			 Funds; Agreements Under Other Laws.— after
			 (c).
					(4)Section 104 (16 U.S.C.
			 670d) is amended—
					(A)by inserting at the
			 beginning the following:
						
							104.Liability for funds;
				accounting to comptroller general
							;
				
						and(B)by striking
			 Sec.
			 104..
					(5)Section 105 (16 U.S.C.
			 670e) is amended—
					(A)by inserting at the
			 beginning the following:
						
							105.Applicability to other
				laws; national forest lands
							;
				
						and(B)by striking
			 Sec.
			 105..
					(6)Section 108 (16 U.S.C.
			 670f) is amended—
					(A)by inserting at the
			 beginning the following:
						
							108.Appropriations and
				expenditures
							;
				
					(B)by striking
			 Sec.
			 108.;
					(C)in subsection (a), by
			 inserting Expenditures of
			 Collected Funds Under integrated Natural Resources Management
			 Plans.— after (a);
					(D)in subsection (b), by
			 inserting Authorization
			 of Appropriations to Secretary of Defense.— after
			 (b);
					(E)in subsection (c), by
			 inserting Authorization
			 of Appropriations to Secretary of the Interior.— after
			 (c); and
					(F)in subsection (d), by
			 inserting Use of Other
			 Conservation or Rehabilitation Authorities.— after
			 (d).
					(7)Section 201 (16 U.S.C.
			 670g) is amended—
					(A)by inserting at the
			 beginning the following:
						
							201.Wildlife, fish, and
				game conservation and rehabilitation
				programs
							;
					(B)by striking
			 Sec.
			 201.;
					(C)in subsection (a), by
			 inserting Programs
			 Required.— after (a); and
					(D)in subsection (b), by
			 inserting Implementation
			 of Programs.— after (b).
					(8)Section 202 (16 U.S.C.
			 670h) is amended—
					(A)by inserting at the
			 beginning the following:
						
							202.Comprehensive plans
				for conservation and rehabilitation
				programs
							;
					(B)by striking
			 Sec.
			 202.;
					(C)in subsection (a), by
			 inserting Development of
			 Plans.— after (a);
					(D)in subsection (b), by
			 inserting Consistency
			 With Overall Land Use and Management Plans; Hunting, Trapping, and
			 Fishing.— after (b);
					(E)in subsection (c), by
			 inserting Cooperative
			 Agreements by State Agencies for Implementation of
			 Programs.— after (c); and
					(F)in subsection (d), by
			 inserting State Agency
			 Agreements Not Cooperative Agreements Under Other
			 Provisions.— after (d).
					(9)Section 203 (16 U.S.C.
			 670i) is amended—
					(A)by inserting at the
			 beginning the following:
						
							203.Public land management
				area stamps for hunting, trapping, and fishing on public lands subject to
				programs
							;
					(B)by striking
			 Sec.
			 203.;
					(C)in subsection (a), by
			 inserting Agreements To
			 Require Stamps.— after (a); and
					(D)in subsection (b)—
						(i)by inserting
			 Conditions for
			 Agreements.— after (b); and
						(ii)by moving paragraph (3)
			 2 ems to the right, so that the left-hand margin aligns with that of paragraph
			 (2).
						(10)Section 204 (16 U.S.C.
			 670j) is amended—
					(A)by inserting at the
			 beginning the following:
						
							204.Enforcement
				provisions
							;
					(B)by striking Sec.
			 204.;
					(C)in subsection (a), by
			 inserting Violations and
			 Penalties.— after (a);
					(D)in subsection (b), by
			 inserting Enforcement
			 Powers and Proceedings.— after
			 (b);
					(E)in subsection (c), by
			 inserting Seizure and
			 Forfeiture.— after (c); and
					(F)in subsection (d), by
			 inserting Applicability
			 of Customs Laws.— after (d).
					(11)Section 205 (16 U.S.C.
			 670k) is amended—
					(A)by inserting at the
			 beginning the following:
						
							205.Definitions
							;
				
						and(B)by striking
			 Sec.
			 205..
					(12)Section 206 (16 U.S.C.
			 670l) is amended—
					(A)by inserting at the
			 beginning the following:
						
							206.Stamp requirements not
				applicable to forest service and bureau of land management lands; authorized
				fees
							;
						and(B)by striking
			 Sec.
			 206..
					(13)Section 207 (16 U.S.C.
			 670m) is amended—
					(A)by inserting at the
			 beginning the following:
						
							207.Indian rights; State
				or Federal jurisdiction regulating Indian
				rights
							;
						and(B)by striking
			 Sec.
			 207..
					(14)Section 209 (16 U.S.C.
			 670o) is amended—
					(A)by inserting at the
			 beginning the following:
						
							209.Authorization of
				appropriations
							;
					(B)by striking
			 Sec.
			 209.;
					(C)in subsection (a), by
			 inserting Functions and
			 Responsibilities of Secretary of the Interior.— after
			 (a);
					(D)in subsection (b), by
			 inserting Functions and
			 Responsibilities of Secretary of Agriculture.— after
			 (b);
					(E)in subsection (c), by
			 inserting Use of Other
			 Conservation or Rehabilitation Authorities.— after
			 (c); and
					(F)in subsection (d), by
			 inserting Contract
			 Authority.— after (d).
					(c)Codification of change
			 of nameSection 204(b) of such Act (16 U.S.C. 670j) is amended by
			 striking magistrate both places it appears and inserting
			 magistrate judge.
			(d)Repeal of obsolete
			 sectionSection 208 of such Act is repealed, and section 209 of
			 such Act (16 U.S.C. 670o) is redesignated as section 208.
			
	
		July 21, 2011
		Reported from the Committee on
		  Natural Resources with
		  an amendment
		July 21, 2011
		The Committee on Armed
		  Services discharged; committed to the Committee of the Whole
		  House on the State of the Union and ordered to be printed
	
